17

18

19

20

21

22

23

24

25

26

27

28

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

CYNTI-I]A RIVERA-MARTINEZ Case No.: 1-l6-cv-00062-SEH
and ARTURO MARTINEZ,

Plaintiffs,
v.

KERN COUNTY' KERN COUNTY
DEPARTMENT 01= HUMAN
SERVICES; SOCIAL _WQRKER
STEPHANIE MEEK, indl\_/ldually;
and DOES 1 through 100, mcluslve,

Defendants.

ORDER

 

 

 

On December 4, 2018, the Court held a hearing, inter alia, on the defenses of
absolute and qualified immunity asserted by Defendants.

On the record made in open court,

ORDERED:

1. Defendants are entitled to dismissal of Plaintiffs’ two claims as
asserted in the Proposed Final Pretrial Order: (A) Violation of Civil Rights pursuant
to 42 U.S.C. § 1983; and (B) Monell~Related Claims pursuant to 42 U.S.C. § 1983.l

2. The clerk is directed to enterjudgment of dismissal of both claims and

close the case. 5

DATED this {~[ ’day ofDecember, 2018

  

United States District Judge

 

l See Doc. 264 at l, 4-5.

 

